Exhibit 10-2
 
 
CANCELLATION AGREEMENT


This CANCELLATION AGREEMENT (this “Agreement”), dated February 24, 2011 (the
“Effective Date”), by and among, VGTEL, INC. (the “ Company” and/or “VGTL”) a
New York Corporation, and JOSEPH INDOVINA (the “Canceling Party”).  VGTL/Company
and Canceling Party are also hereinafter individually and jointly referred to as
“P(p)arty” and/or “P(p)arties”.


BACKGROUND
           Concurrently herewith, VGTL is entering into an ‘Agreement and Plan
of Share Exchange’ (“Exchange Agreement”) with Venture Industries, Inc. (“VII”),
pursuant to which VGTL will cancel 2,714,489 shares of VGTL common stock, par
value $0.0001 per share, issued to the Canceling Party (“Subject Shares”) in
exchange for a payment of $150,000.00 (“Cancellation Payment”) by VGTL to the
Canceling Party.  After the cancellation of the Subject Shares, the Canceling
Party will own 608,334 shares of common stock of VGTL.
           It is a condition precedent to the consummation of the Exchange
Agreement that the Canceling Party will enter into this Agreement, which will
effectuate the cancellation of the Subject Shares.  The Canceling Party is
entering into this Agreement to, amongst other things, induce VGTL to enter into
the Exchange Agreement and the Canceling Party acknowledges that VGTL would not
consummate the transactions contemplated by the Exchange Agreement unless the
transactions contemplated hereby are effectuated in accordance herewith.


AGREEMENT
In consideration of the mutual promises herein contained and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereto agree as follows:
           1.           Cancellation of Subject Shares. On the Effective Date,
the Canceling Party will deliver to VGTL the necessary documentation for the
cancellation of the stock certificates representing the Subject Shares, along
with duly executed medallion guaranteed stock powers covering the Subject Shares
(or such other documents acceptable to the Company’s transfer agent) and hereby
irrevocably instructs the Company and the Company’s transfer agent to cancel the
Subject Shares such that the Subject Shares will no longer be outstanding on the
stock ledger of the Company and such that the Canceling Party shall no longer
have any interest in the Subject Shares whatsoever.  The Company shall
immediately deliver to the Company’s transfer agent irrevocable instructions
providing for the cancellation of the Subject Shares.
           2.           Closing Date.   Upon the confirmation of the
cancellation of the Subject Shares by Seller, the payment of the Cancellation
Payment to the Canceling Party shall occur on or about ten (10) days from the
Company’s filing of the Form 8K, Form 10 (“Closing Date”).  The transactions to
occur at such place and time with respect to this Agreement are referred to
herein as the “Closing”.
           3.           Representations by the Canceling Party.   (a)  The
Canceling Party owns the Subject Shares of record and beneficially free and
clear of all liens, claims, charges, security interests, and/or encumbrances of
any kind whatsoever.  The Canceling Party has sole control over the Subject
Shares and/or sole discretionary authority over any account in which they are
held.  Except for this Agreement, no person/entity has any option or right to
purchase or otherwise acquire the Subject Shares, whether by contract of sale or
otherwise, nor is there a “short position” as to the Subject Shares.
                      (b)           The Canceling Party has full right, power
and authority to execute, deliver and perform this Agreement and to carry out
the transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by the Canceling Party and constitutes a valid, binding
obligation of the Canceling Party, enforceable against it in accordance with its
terms (except as such enforceability may be limited by laws affecting creditor's
rights generally).
                      (c)           Canceling Party represents and warrants that
its has obtained all the necessary consents and has the requisite authority and
capacity to enter into this Agreement, as well as carry out the terms/conditions
referenced herein.  Additionally, Canceling Party represents and warrants that
its compliance with the terms and conditions of this Agreement and will not
violate any instrument relating to the conduct of its business, or any other
agreement which it may be a party, or any Federal and State rules or regulations
applicable to either party.
           3.           Further Assurances.   Each Party to this Agreement will
use its best efforts to take all action and to do all things necessary, proper,
or advisable in order to consummate and make effective the transactions
contemplated by this Agreement (including the execution and delivery of such
other documents and agreements as may be necessary to effectuate the
cancellation of the Subject Shares).
           4.           Amendment and Waiver.   No amendment, modification,
termination or waiver of any provision of this Agreement, and no consent to any
departure therefrom, shall in any event be effective unless the same shall be in
writing and signed by both Parties.  Any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given.
           5.           Survival of Agreements, Representations and Warranties,
etc.   All representations and warranties contained herein shall survive the
execution and delivery of this Agreement. 
           6.           Successors and Assigns.   This Agreement shall bind and
inure to the benefit of and be enforceable by the Parties and their respective
successors and assigns. 
           7.           Governing Law.   This Agreement and the obligations,
rights and remedies of the Parties hereto are to be construed in accordance with
and governed by the laws of the State of New York, with any action/dispute
concerning this Agreement to be venued in the County of Suffolk.
           8.           Miscellaneous.  This Agreement embodies the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements and understandings relating to the subject matter hereof.   If any
provision of this Agreement shall be held invalid or unenforceable for whatever
reason, the remainder of this Agreement shall not be affected thereby and every
remaining provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.  This Agreement may be executed in any number
of counterparts and by the Parties hereto on separate counterparts but all such
counterparts shall together constitute but one and the same instrument.


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.


VGTEL, INC.


By:_______________________
Name:                      Joseph Indovina,
Title:           President and Chief Executive Officer




By:_______________________
JOSPEH INDOVINA, Individually

 
 

--------------------------------------------------------------------------------

 
